As filed with the Securities and Exchange Commission on April 20, 2010 Securities Act File No.333-157217 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,DC 20549 FormN-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 1 KEATING CAPITAL, INC. (Exact name of registrant as specified in charter) 5arkway, Suite 1000 Greenwood Village, CO 80111 (720) 889-0139 (Address and telephone number, including area code, of principal executive offices) Timothy J. Keating President and Chief Executive Officer 5arkway, Suite 1000 Greenwood Village, CO 80111 (Name and address of agent for service) COPIES TO: Cynthia M. Krus, Esq. John J. Mahon, Esq. Sutherland Asbill & Brennan LLP 1275 Pennsylvania Avenue, N.W. Washington, DC 20004-2415 Tel: (202) 383-0100 Fax: (202) 637-3593 Approximate date of proposed public offering: As soon as practicable after the effective date of this Registration Statement. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule415 under the Securities Act of 1933, as amended, other than securities offered in connection with a dividend reinvestment plan, check the following box.þ It is proposed that this filing will become effective (check appropriate box): þwhen declared effective pursuant to section8(c). SUBJECT TO COMPLETION, DATED APRIL 20, 2010 The information in this preliminary prospectus is not complete and may be changed. The securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS Maximum Offering of 10,000,000 Shares ofCommon Stock We are arecently organized, closed-end, non-diversified investment company that has elected to be regulated as a business development company under the Investment Company Act of 1940, as amended, or the 1940 Act. Our investment objective is to maximize our portfolio’s capital appreciation while generating current income from our portfolio investments. We seek to invest principally in equity securities, including convertible preferred securities, and other debt securities convertible into equity securities, of primarily non-public U.S.-based companies.In accordance with our investment objective, we seek to provide capital principally to U.S.-based, private companies with an equity value of less than $250 million, which we refer to as “micro-cap companies” and US.-based, private companies with an equity value of between $250 million and $1 billion, which we refer to as “small-cap companies.”Our primary emphasis is to attempt to generate capital gains through our equity investments in micro-cap and small-cap companies, including through the conversion of the convertible debt or convertible preferred securities we may acquire in such companies. However, we anticipate that after we have fully invested the proceeds of this offering in accordance with our investment objective, a portion of our investments at any given time will include a component of interest or dividends, which we believe will provide us with current yield, in addition to the potential for capital appreciation. We expect that most, if not all, of our debt investments will be subordinated and unsecured and would be considered below investment grade if rated by a national rating agency, although we do not expect to receive such ratings on the debt securities we acquire. As a business development company, we are required to comply with certain regulatory requirements. For example, to the extent provided by the 1940 Act, we are required to invest at least 70% of our total assets in eligible portfolio companies (“Eligible Portfolio Companies”).Also, while we are permitted to finance investments using debt, our ability to use debt will be limited in certain significant respects, most notably that we are subject to a 200% asset coverage position. We do not anticipate financing the acquisition of investments using debt in the foreseeable future. See “Risk Factors – Risks Relating to Our Business and Structure.” Through the dealer manager, we are offering up to 10,000,000 shares of common stock in this offering at an initial offering price of $10.00 per share.The dealer manager is not required to sell any specific number or dollar amount of shares but will use its best efforts to sell the shares offered. The minimum permitted purchase is $5,000 in shares of our common stock. We intend to conduct closings on at least a monthly basis until the conclusion of this offering.All subscription payments will be placed in an account held by the escrow agent, UMB Bank, N.A., in trust for our subscribers’ benefit, pending release to us at the next scheduled closing.As of April 19, 2010, we have sold an aggregate of 334,615 shares of our common stock for gross proceeds of $3,441,936. We are offering our shares on a continuous basis at a price of $10.00; however, to the extent that our net asset value increases, we will sell at a price necessary to ensure that shares are not sold at a price, after deduction of selling commissions and dealer manager fees, that is below net asset value. Therefore, persons who tender subscriptions for shares of our common stock in this offering must submit subscriptions for a certain dollar amount, rather than a number of shares of common stock and, as a result, may receive fractional shares of our common stock. This offering commenced on June 11, 2009 and will conclude on March 31, 2011, unless our Board of Directors elects to extend this offering for up to an additional three months. We anticipate that it will take us up to twelve to twenty-four months after conclusion of this offering to invest substantially all of the proceeds of this offering in accordance with our investment objective, during which time we may have insufficient investment income to meet our ongoing expenses, including payment of management fees to our investment adviser, Keating Investments. This is our initial public offering, and no public market exists for our shares. Shares of closed-end investment companies have in the past frequently traded at a discount to their net asset value. We presently intend to obtain a listing of our shares of common stock on one of the New York Stock Exchange, Nasdaq (Global Select, Global or Capital Market) or NYSE Amex Equities, formerly known as the American Stock Exchange (collectively, “U.S. Senior Exchanges”) within six months after completion of this offering.If we are unable to obtain a U.S. Senior Exchange listing within our proposed timeframe, we will instead seek to have our shares of common stock quoted on the Over-the-Counter Bulletin Board, or “OTC Bulletin Board,” until such time as we are able to obtain a U.S. Senior Exchange listing for our shares.However, we cannot provide you with any assurance that we will be successful in obtaining a listing of our shares on a U.S. Senior Exchange or the OTC Bulletin Board in the manner or within the timeframe we propose, if at all. As a result, if you purchase shares you may have limited liquidity for a substantial period of time. Investing in our common stock should be considered highly speculative and involves a high degree of risk, including the risk oflosing the entireinvestment. See “Risk Factors” beginning on page 26 to read about the risks you should consider before buying shares of our common stock. In addition, given the public offering price of $10.00 per share, purchasers in this offering will experience immediate dilution in net asset value of approximately $3.47 per share, based upon our net asset value per share of$6.53 as of December 31, 2009. This prospectus contains important information about us that a prospective investor should know before investing in our common stock.Please read this prospectus before investing and keep it for future reference.We are also required to file annual, quarterly and current reports, proxy statements and other information about us with the Securities and Exchange Commission, or SEC.This information will be available free of charge through our website (www.keatingcapital.com), or by calling us at (720) 889-0139, as soon as reasonably practicable after filing with the SEC.Information contained on our website is not incorporated by reference into this prospectus and you should not consider that information to be part of this prospectus.The SEC also maintains a website at www.sec.gov that contains such information. Neither the SEC, the Attorney General of the State of New York nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense.Except as specifically required by the 1940 Act and the rules and regulations thereunder, the use of forecasts is prohibited and any representation to the contrary and any predictions, written or oral, as to the amount or certainty of any present or future cash benefit or tax consequence which may flow from an investment in this program is not permitted. Per Share Total Maximum Price to Public(1) $ $ Sales Load (2) $ $ Offering Expenses(3) $ $ Net Proceeds $ $ (1) Assumes all shares are sold at the initial offering price per share. (2) Includes dealer manager fee and selling commissions. (3) We estimate that we will incur approximately $1,000,000 of expenses if the maximum number of common shares is sold. The date of this prospectus is April, 2010. Andrews Securities, LLC ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we filed with the SEC, using a continuous offering process. Periodically, as we make material investments or have other material developments, we will provide a prospectus supplement that may add, update or change information contained in this prospectus. We will endeavor to avoid interruptions in the continuous offering of our shares of common stock to the extent permitted under the rules and regulations of the SEC.However, we will be required to suspend sales and to file an amendment to the registration statement with the SEC if our net asset value declines more than ten percent from our net asset value as of the effective date of this registration statement. There can be no assurance that our continuous offering will not be suspended for a significant period of time while the SEC reviews such amendment, until it is declared effective. Any statement that we make in this prospectus will be modified or superseded by any inconsistent statement made by us in a subsequent prospectus supplement. The registration statement we filed with the SEC includes exhibits that provide more detailed descriptions of the matters discussed in this prospectus. You should read this prospectus and the related exhibits filed with the SEC and any prospectus supplement, together with additional information described below under “Available Information.” In this prospectus, we use the term “day” to refer to a calendar day, and we use the term “business day” to refer to any day other than Saturday, Sunday, a legal holiday or a day on which banks in New York City are authorized or required to close. You should rely only on the information contained in this prospectus. Neither we, nor the dealer manager have authorized any other person to provide you with different information from that contained in this prospectus. The information contained in this prospectus is complete and accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or sale of our common stock. If there is a material change in the affairs of our company, we will amend or supplement this prospectus. An investment in our common stock involves a high degree of risk and should be considered highly speculative.For information on the suitability standards that investors must meet in order to purchase shares of our common stock in this offering, see “Suitability Standards.” i TABLE OF CONTENTS ABOUT THIS PROSPECTUS i PROSPECTUS SUMMARY 1 FEES AND EXPENSES 17 COMPENSATION OF THE DEALER MANAGER AND THE INVESTMENT ADVISER 19 SELECTED FINANCIAL AND OTHER DATA 21 SELECTED QUARTERLY FINANCIAL DATA 22 QUESTIONS AND ANSWERS ABOUT THIS OFFERING 23 RISK FACTORS 26 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 46 ESTIMATED USE OF PROCEEDS 47 DISTRIBUTIONS 48 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 50 BUSINESS 63 DETERMINATION OF NET ASSET VALUE 87 MANAGEMENT 89 PORTFOLIO MANAGEMENT 96 PORTFOLIO COMPANIES 98 INVESTMENT ADVISORY AND ADMINISTRATIVE SERVICES AGREEMENT 99 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS CONTROL PERSONS AND PRINCIPAL STOCKHOLDERS DIVIDEND REINVESTMENT PLAN DESCRIPTION OF OUR SECURITIES MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONS REGULATION AS A BUSINESS DEVELOPMENT COMPANY PLAN OF DISTRIBUTION SUITABILITY STANDARDS LIQUIDITY STRATEGY CUSTODIAN, TRANSFER AND DISTRIBUTION PAYING AGENT AND REGISTRAR BROKERAGE ALLOCATION AND OTHER PRACTICES LEGAL MATTERS ii INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AVAILABLE INFORMATION PRIVACY NOTICE INDEX TO FINANCIAL STATEMENTS F-1 APPENDIX A: FORM OF SUBSCRIPTION AGREEMENT A-1 iii PROSPECTUS SUMMARY The following summary contains basic information about this prospectus. It may not contain all the information that is important to an investor. For a more complete understanding of this prospectus, we encourage you to read this entire prospectus and the documents that are referred to in this prospectus, together with any accompanying supplements. In this prospectus, unless otherwise indicated, the “Company”, “we”, “us” or “our” refer to Keating Capital, Inc., and “Keating Investments” or “our investment adviser” refer to Keating Investments, LLC. Keating Capital, Inc. We were incorporated on May 9, 2008 under the laws of the State of Maryland andfiled an election to be regulated as a business development company under the 1940 Act on November 20, 2008.Keating Investments serves as our investment adviser and also provides us with the administrative services necessary for us to operate. Congress created business development companies in 1980 in an effort to help public capital reach smaller and growing private and public companies.We are designed to do precisely that.We seek to make minority, non-controlling equity investments in private businesses that are seeking growth capital and that we believe are committed to, and capable of, becoming public, which we refer to as “public ready” or “primed to become public.” We seek to invest principally in equity securities, including convertible preferred securities, and other debt securities convertible into equity securities, of primarily non-public U.S.-based companies. Our investment objective is to maximize our portfolio’s capital appreciation while generating current income from our portfolio investments. In accordance with our investment objective, we seek to provide capital principally to U.S.-based, private companies with an equity value of less than $250 million, which we refer to as “micro-cap companies” and US.-based, private companies with an equity value of between $250 million and $1 billion, which we refer to as “small-cap companies.”Our primary emphasis is to attempt to generate capital gains through our equity investments in micro-cap and small-cap companies, including through the conversion of the convertible debt or convertible preferred securities we may acquire in such companies.However, we anticipate that a portion of our investments at any given time will include a component of interest or dividends, which we believe will provide us with current yield, in addition to the potential for capital appreciation. We may also make investments on an opportunistic basis in U.S.-based publicly-traded companies with market capitalizations of less than $250 million, as well as foreign companies that otherwise meet our investment criteria, subject to certain limitations imposed under the 1940 Act. Our investments will generally take the form of either “sponsored deals” or “financing participation deals.” In a sponsored deal, we are generally the lead or primary investor, and are principally responsible for setting the terms and conditions of the investment, establishing the going public process, milestones and timing, generally assisting the portfolio company in raising any additional capital from co-investors and providing going public assistance and guidance. While we may in certain circumstances make an initial seed investment in prospective portfolio companies in sponsored deals, we typically attempt to avoid the risk associated with an initial seed investment where the potential portfolio company may abandon the going public process due to its inability or unwillingness to undertake and complete the audit, governance and other requirements to become public. We also believe it is important for a potential portfolio company to demonstrate its commitment to the going public process by funding any upfront legal and audit costs. All of the investment process steps set forth below will typically be applicable in a sponsored deal. In a financing participation deal, typically we participate in a current private offering round being self-underwritten by the potential portfolio company or distributed by placement agents. Typically, the terms of a financing participation deal, which are generally already established consistent with a financing intended to be the last financing round prior to a traditional initial public offering (“pre-IPO”), have already been established by the issuer and/or the placement agent.In these types of deals, we generally are dealing with existing management and principal investors with a greater level of public company experience or knowledge and an expectation to go public within our targeted time frame. Financing participation deals arise when we have the opportunity to participate in current pre-IPO financing rounds of later stage, venture capital-backed private companies that otherwise meet our investment criteria.In these transactions, we are able to focus our investment process on a single investment, eliminating the need for an initial investment to fund certain upfront going public costs in a prospective portfolio company. 1 In financing participation deals, we believe we are generally able to avoid the risk associated with an initial seed investment where the potential portfolio company may abandon the going public process due to its inability or unwillingness to undertake and complete the audit, governance and other requirements to become public. We also believe it is important for a potential portfolio company to demonstrate its commitment to the going public process by funding any upfront legal and audit costs.Our belief is that potential portfolio companies which meet our investment criteria will generally be able and willing to fund these upfront going public costs or will have already substantially completed certain audit and governance requirements.Financing participation deals, which typically do not require us to seek co-investors, are also attractive to us while our investment size is limited as we attempt to increase our capital base.Unlike sponsored deals, certain of the investment process steps may not be applicable to financing participation deals as identified below. In a financing participation deal, we will typically make a single investment, principally consisting of convertible debt, convertible preferred stock or other equity, after we are satisfied that a potential portfolio company is committed to and capable of becoming public and obtaining a senior exchange (as defined below) listing within our desired timeframes and has substantially completed certain audit and governance requirements to our satisfaction prior to the closing of our investment. While we have specifically identified sponsored deals and financing participation deals, we believe there may be other types of investment opportunities which may not have the specific characteristics of a sponsored deal or financing participation deal, but which may still meet our general investment criteria and which are still relevant to our focus on micro-cap and small-cap companies capable of and committed to becoming public.We may make investments in such portfolio companies on an opportunistic basis.In all cases, we expect our portfolio companies will generally be able to file a registration statement with the SEC within three to twelve months after our investment and will generally be able to obtain an exchange listing within twelve to eighteen months after our investment. In evaluating both sponsored and financing participation deals, we utilize an investment process focused on the following factors · Qualification. We obtain information from the potential portfolio company’s management, conduct a preliminary evaluation of threshold issues and make a determination as to whether the opportunity is qualified and deserving of additional investigation. · Evaluation. We undertake an in-depth evaluation of the opportunity with primary focus on understanding the business, historical and projected financial information, industry, competition and valuation to ascertain whether we have interest in pursuing the investment. · Report Preparation. We prepare an internal investment report which discusses our evaluation findings and recommendations, together with an internal valuation report outlining our acceptable valuation ranges for an investment. · Approval. Our investment adviser’s Investment Committee reviews the investment and valuation reports and, when appropriate, approves the investment subject to completion of satisfactory due diligence. · Term Sheet.*We prepare, negotiate and execute a term sheet with the portfolio company which, among other things, will establish the due diligence process and set a transaction closing time table (including the achievement of going public milestones).This step is not applicable to our financing participation deals since the terms and conditions of such an investment have typically already been set by the portfolio company. · Due Diligence.We conduct an on-site diligence visit and complete the gathering and review of diligence materials. · Co-Investment Documents.*As required, we assist the portfolio company in the review, revision and preparation of a confidential business memorandum, company investment PowerPoint presentation and executive summary that will be used by us to approach co-investors on a selected basis or by the portfolio company and its placement agents to undertake a private placement offering.This step is typically not applicable to our financing participation deals as these documents or comparable information will normally already be available. · Governance.We establish, and assist the portfolio company in satisfying, certain governance matters which may be required for an exchange listing and which we may designate as a condition to the closing of our investment (including the appointment of an independent board and the audit and compensation committees, the hiring of, or the engagement of an executive recruiter to conduct a search for, a qualified CFO, the engagement of a qualified independent auditor and completion of the audit). 2 · Placement Agent.* As required, we assist the portfolio company in identifying potential placement agents to raise additional capital beyond the investment amount we intend to provide.This step is typically not applicable to our financing participation deals since either a placement agent will have already been engaged or the portfolio company will be handling the offering itself on a self-underwritten basis. · Capital Raising;* Going Public Preparation.We assist the portfolio company in monitoring the capital raising process, by introducing co-investors on a selected basis, and in achieving certain “going public” milestones which we may designate as a condition to the closing of our investment.The capital raising portion of this step is typically not applicable to our financing participation deals; however, on a selected basis, we may introduce certain co-investors to the portfolio company. · Investment Closing.At closing, we make our investment, principally consisting of convertible debt or convertible preferred stock or other equity. · Completion of Going Public Process.Following the closing of our investment, we will provide managerial assistance to the portfolio company in their completion of the going public process, as needed, within the general time frames set forth below: • For a Sponsored Deal: (i) If we believe that the portfolio company is able to complete a traditional IPO based primarily on its revenue and profitability levels measured against recent comparable IPO transactions, which we refer to herein as “IPO qualified” or an “IPO qualified company,” we expect that the portfolio company will file a registration statement under the Securities Act of 1933, as amended (“Securities Act”) within approximately nine months after closing and complete the IPO and obtain a senior exchange listing within approximately 15 months after closing. If the portfolio company fails to complete an IPO within the 15-month time frame, the portfolio company is expected to file a registration statement under the Exchange Act of 1934, as amended (“Exchange Act”) and become a reporting company within 18 months after closing. (ii) If we believe that the portfolio company is not IPO qualified at the time of our investment, we expect that the portfolio company will file a registration statement under the Exchange Act within three months after closing and obtain a junior exchange (as defined below) or senior exchange listing within 15 months after closing. • For a Financing Participation Deal: We expect that the portfolio company, which will typically be IPO qualified, will file a registration statement under the Securities Act within 12 months after closing and complete an IPO and obtain a senior exchange listing within 18 months after closing. *The investment process factors above associated with term sheets, co-investment documents, placement agents and capital raising are not typically a part of financing participation deals.As a result, the steps associated with these factors are typically not applicable to financing participation deals. As an integral part of our investment, we intend to partner with our portfolio companies to become public companies that meet the governance and eligibility requirements for a listing on a U.S. Senior Exchange.We will also consider listings by foreign portfolio companies on the Toronto Stock Exchange, London Stock Exchange, Frankfurt Stock Exchange, Hong Kong Stock Exchange and other foreign exchanges that we may determine as an acceptable venue (collectively, “Foreign Senior Exchanges”).As a business development company, however, we cannot invest more than 30% of our assets in foreign investments. We refer to the U.S. Senior Exchanges and the Foreign Senior Exchanges herein collectively as the “senior exchanges” or individually as a “senior exchange.” We intend for our portfolio companies to go public either through the filing of a registration statement under the Securities Act or the Exchange Act.For portfolio companies that we believe are IPO qualified, we expect these companies to go public by filing a registration statement under the Securities Act and completing an IPO.For portfolio companies that are either not IPO qualified at the time of our investment or fail to complete an IPO under the Securities Act in a timely manner, we expect these companies to go public by filing a registration statement under the Exchange Act, which makes them a non-listed publicly reporting company initially. 3 In general, we seek to invest in micro-cap and small-cap companies that we believe will generally be able to file a registration statement with the SEC within approximately three to twelve months after our investment.These registration statements may take the form of a registration statement under the Securities Act registering the primary sale of common stock of a portfolio company in an IPO, a registration statement registering the common stock of a portfolio company under the Exchange Act without a concurrent registered offering under the Securities Act, or a resale registration statement filed by a portfolio company under the Securities Act to register shares held by existing stockholders coupled with a concurrent registration of the portfolio company’s common stock under the Exchange Act. We expect the common stock of our portfolio companies that are not IPO qualified at the time of our investment or fail to complete an IPO in a timely manner to typically be initially quoted on the Over-the-Counter Bulletin Board (the “OTC Bulletin Board”) or, in the case of foreign portfolio companies, the Toronto Stock Exchange Venture, the Shenzhen Stock Exchange (Chinext) or other foreign exchanges that we may determine as an acceptable initial foreign listing venue (collectively, “Foreign Junior Exchange”), following the completion of the registration process, depending upon satisfaction of the applicable listing requirements.We refer to the OTC Bulletin Board and the Foreign Junior Exchanges herein collectively as the “junior exchanges” or individually as a “junior exchange.” We can provide no assurance, however, that the micro-cap and small-cap companies in which we invest will be able to successfully complete the SEC registration process, or that they will be successful in obtaining a listing on either a junior or senior exchange within the expected timeframe, if at all.If, for any reason, a traditional IPO is unavailable due to either market conditions or an underwriter’s minimum requirements, we believe that we can provide each of our portfolio companies with an alternative and more certain solution to becoming public and obtaining an exchange listing through our investment adviser’s going public, aftermarket support and public markets expertise. We intend to maximize our potential for capital appreciation by taking advantage of the premium we believe is generally associated with having a more liquid asset, such as a publicly traded security.Specifically, we believe that a senior exchange listing, if obtained, will generally provide our portfolio companies with greater visibility, marketability, and liquidity than they would otherwise be able to achieve without such a listing.Since we intend to be more patient investors, we believe that our portfolio companies may have an even greater potential for capital appreciation if they are able to demonstrate sustained earnings growth and are correspondingly rewarded by the public markets with a price-to-earnings (P/E) multiple appropriately linked to earnings performance.We can provide no assurance, however, that the micro-cap and small-cap companies in which we invest will be able to achieve such sustained earnings growth, or that the public markets will recognize such growth, if any, with an appropriate market premium. To the extent that we receive convertible debt instruments in connection with our investments, such instruments will likely be unsecured or subordinated debt securities. The convertible preferred stock we expect to receive in connection with our investments will typically be non-controlling investments, meaning we will not be in a position to control the management, operation and strategic decision-making of the companies in which we invest. Since we currently intend to elect to be treated as a Regulated Investment Company (“RIC”) under Subchapter M of the Internal Revenue Code (the “Code”) beginning with our 2010 taxable year, the size of our individual portfolio company investments will be restricted in order to comply with specified asset diversification requirements on a quarterly basis.As a result, to comply with these diversification requirements, we expect that the size of our individual portfolio company investments will typically range from $250,000 to $500,000. However, we may invest more than this threshold in certain opportunistic situations, provided we do not invest more than 25% of the value of our assets (for up to 50% of our investment portfolio) in any portfolio company, to allow us to continue to qualify for RIC status.We expect the size of our portfolio company investments to increase to the extent our capital base increases in the future.In the event we determine not to elect to be treated as a RIC based on the results of our operations and other factors during our 2010 taxable year, there would be no limit on the size of our individual portfolio company investments. We expect that our capital will primarily be used by our portfolio companies to finance organic growth.To a lesser extent, our capital may be used to finance acquisitions and recapitalizations. Our investment adviser’s investment decisions are based on an analysis of potential portfolio companies’ management teams and business operations supported by industry and competitive research, an understanding of the quality of their revenues and cash flow, variability of costs and the inherent value of their assets, including proprietary intangible assets and intellectual property.Our investment adviser also assesses each potential portfolio company as to its appeal in the public markets, its suitability for achieving and maintaining public company status and its eligibility for a senior exchange listing. 4 Current Economic Environment The U.S. economy continues to experience recessionary conditions, although there are some economic indicators which are showing signs of recovery.During the year ended December 31, 2009, consumer confidence continued to deteriorate and unemployment figures increased.The generally depressed economic situation, together with the limited availability of debt and equity capital, including through bank financing, will likely have a disproportionate impact on the micro-cap and small-cap companies we intend to target for investment.As a result, we may experience a reduction in attractive investment opportunities in prospective portfolio companies that fit our investment criteria.In addition, micro-cap and small-cap companies in which we ultimately invest may be unable to pay us the interest or dividends on their convertible securities or repay their debt obligations to us, and the common stock which we may receive upon conversion of the convertible securities may have little or no value, resulting in the loss of all or substantially all of our investment in such micro-cap and small-cap companies. Investing primarily in micro-cap and small-cap companies may present certain challenges to us, including the lack of available information about these companies.Generally, very little public information exists about these companies, and we are required to rely on the ability of the senior investment professionals of Keating Investments, our investment adviser, to obtain adequate information to evaluate the merits of investing in these companies.If we are unable to uncover all material information about these companies, then we may not make a fully informed investment decision, and we may lose money on our investments. In addition, the micro-cap and small-cap companies in which we intend to invest are generally more susceptible to economic downturns than larger operating companies, and therefore may be more likely to default on their payment obligations to us during recessionary periods, including the current economic environment. Any such defaults could substantially reduce our net investment income available for distribution in the form of dividends to our shareholders. Limited Operating History We havea limitedoperating history.While our investment adviser actively evaluates potential portfolio investments in micro-cap and small-cap companies that meet our investment criteria, as of April 19, 2010, we had made only one portfolio company investment, a $1 million investment in the convertible preferred stock of NeoPhotonics Corporation, a San Jose, California based developer and manufacturer of photonic integrated circuit based components, modules and subsystems for use in telecommunications networks, which was completed on January 25, 2010.We anticipate that it will take us up to 12 to 24 months after conclusion of this offering to invest substantially all of the proceeds from this offering in accordance with our investment strategy and depending on the availability of appropriate investment opportunities consistent with our investment objective and market conditions.We anticipate making five to ten investments per year depending upon the amount of capital we have available for investment. We cannot assure you we will achieve our targeted investment pace.We are subject to all of the business risks and uncertainties associated with any business with a limited operating history, including the risk that we will not achieve our investment objective and that the value of your investment could decline substantially. Private Issuances of Securities On May 14, 2008, our investment adviser, Keating Investments, purchased 100 shares of our common stock at a price of $10.00 per share as our initial capital.On November 12, 2008, we completed the final closing of our initial private placement.We sold a total of 569,800 shares of our common stock in our initial private placement at a price of $10.00 per share raising aggregate gross proceeds of $5,698,000.After the payment of commissions and other offering costs of approximately $454,566, we received aggregate net proceeds of approximately $5,243,434 in connection with our initial private placement. All shares of our common stock issued in our initial private placement are restricted shares and cannot be sold by the holders thereof without registration under the Securities Act or an available exemption from registration under the Securities Act. 5 Status of Our Continuous Public Offering Since commencing our continuous public offering, we have sold 344,615 shares of common stock for gross proceeds of $3,441,936. The following table summarizes the sales of our common stock on a monthly basis since we commenced our continuous public offering: Shares Sold (1) AveragePrice per Share (1) Gross Proceeds January 11, 2010 (first closing) $ $ February 1, 2010 March 1, 2010 March 26, 2010 $ $ All shares were sold atpricesbetween $9.30and $10.00, depending on the amount of commissions waived by the dealer manager. We have exceeded the minimum offering requirement described in our prospectus, dated June 11, 2009, as amended and supplemented, by raising at least $1 million from individuals not affiliated with us or Keating Investments. As of April 19, 2010, our shares of common stock were owned by a total of 212 persons, including our Chief Executive Officer and Chairman of the Board of Directors, our Chief Operating Officer, and one of our independent directors, who own, in the aggregate, a total of 120,000 shares of our common stock, representing approximately 13.3% of our issued and outstanding shares of common stock as of the date of this prospectus.See “Control Persons and Principal Stockholders.” Taxation We intend to elect to be treated as a RIC under Subchapter M of the Codebeginning with our 2010 taxable year. However, such an election and qualification requires that we comply with certain requirements contained in Subchapter M of the Code that may affect our ability to pursue additional business opportunities or strategies that, if we were to determine we should pursue, could diminish the desirability of or impede our ability to qualify as a RIC. As a RIC, we generally will not have to pay corporate-level federal income taxes on any ordinary income or realized capital gains that we distribute to our stockholders as dividends. To qualify as a RIC, we must, among other things, meet certain source of income and asset diversification requirements (as described below). In addition, in order to obtain the federal income tax benefits allowable to RICs, we must distribute to our stockholders, for each taxable year, at least 90% of our “investment company taxable income,” which is generally our net ordinary income plus the excess, if any, of realized net short-term capital gains over realized net long-term capital losses.See “Material U.S. Federal Income Tax Considerations.” About Keating Investments Our investment activities are managed by Keating Investments.Keating Investments was founded in 1997 and is an investment adviser registered under the Investment Advisers Act of 1940, as amended (the “Advisers Act”).The managing member and majority owner of Keating Investments is Timothy J. Keating.Our investment adviser’s investment committee (“Investment Committee”) must unanimously approveeach new investment that we make. The members of the Investment Committee currently consist of Timothy J. Keating, Kyle L. Rogers and Frederic M. Schweiger, who, along with Ranjit P. Mankekar, are also the senior investment professionals of Keating Investments, and in the case of Messrs. Keating, Rogers and Mankekar, executive officers of ours.In addition, Keating Investments’ other investment professionals consist of two portfolio company originators, one analyst and a Chief Compliance Officer. Keating Investments’ portfolio originators are primarily responsible for developing and maintaining relationships with both intermediaries (i.e., investment bankers, business brokers, lawyers, accountants and consultants) and prospective portfolio companies, with the goal of identifying companies that would meet our investment criteria. We believe the Investment Committee’s approach embraces an investment process with well-defined investment parameters, risk assessment techniques and valuation metrics that are applied consistently to all investments. 6 Keating Investments’ senior investment professionals have extensive experience both investing in and assisting public ready micro-cap companies in obtaining public company status.Prior to our formation, Keating Investments and its senior investment professionals, other than Frederic M. Schweiger, previously managed Keating Reverse Merger Fund, LLC, or the Keating Reverse Merger Fund,which invested in 13 micro-cap companies and had gross assets of approximately $20.5 million prior to its planned liquidation in December 2007.In addition, subsequent to the Keating Reverse Merger Fund becoming fully invested, Keating Investments and its senior investment professionals, other than Frederic M. Schweiger, managed six special purpose investment companies, each of which was formed to invest in a micro-cap company seeking to obtain public company status through a reverse merger with an existing public company. In connection with these investment activities, Keating Investment’s senior investment professionals, other than Frederic M. Schweiger, also arranged bridge financing through funds Keating Investments managed for many of the micro-cap companies in which those funds were invested andprovided financial communications and marketing assistance to such micro-cap companies to help create greater market visibility and liquidity after achieving public company status. Advisory Fees Under our investment advisory and administrative services agreement (the “Investment Advisory and Administrative Services Agreement”), Keating Investments is entitled to a fee consisting of two components—a base management fee and an incentive fee based upon our net realized capital gains.The base management fee is payable to Keating Investments even if we have not yet fully invested the proceeds of this offering in accordance with our investment objective, which may take up to twelve to twenty-four months after completion of this offering.The base management fee is payable monthly in arrears, and is calculated at an annual rate of 2.0% of our gross assets, inclusive of any borrowings for investment purposes. The incentive fee is determined and payable in arrears as of the end of each calendar year, and equals 20% of our realized capital gains, if any, on a cumulative basis from our inception through the end of each calendar year, computed net of all realized capital losses and unrealized capital depreciation on a cumulative basis, less the aggregate amount of any previously paid incentive fees.Although we anticipate that a portion of our investments at any given time will include a component of interest or dividends, unlike many externally managed business development companies, our investment adviser will not be entitled to any incentive fee based upon our net investment income received from such interest or dividend payments.See “Investment Advisory and Administrative Services Agreement.” Administration Keating Investments is reimbursed for administrative expenses it incurs on our behalf pursuant to our Investment Advisory and Administrative Services Agreement, including the allocable portion of the compensation of our Chief Financial Officer and Chief Compliance Officer and their respective staffs. See “Investment Advisory and Administrative Services Agreement.” Market Opportunity Although the current economic environment has severely limited access to the capital markets and is likely to have a disproportionate impact on the financial condition and results of operations of the types of micro-cap and small-cap companies we intend to target, we believe the following market opportunity continues to exist to provide financing for public ready micro-cap and small-cap companies. Continued need for growth capital by public ready micro-cap and small-cap companies looking for an equity partner.We believe a significant opportunity exists to provide growth, expansion and other types of capital to public ready micro-cap and small-cap companies that have reached a point in their development where additional equity capital is needed. Absence of traditional IPO financing for micro-cap and small-cap companies.We typically focus on micro-cap and small-cap companies that have demonstrated revenues, that are at a point in their development where we believe equity capital is required, but which are currently unable or unwilling to raise capital through a traditional IPO or are unwilling, or unable due to market conditions, to raise capital from private equity and venture capital sources. Difficult market for private equity and venture capital funds.We believe that the public ready micro-cap and small-cap companies in which we intend to invest are also feeling the adverse impacts from the difficulties in current private equity and venture capital markets.Accordingly, we believe that many viable public ready micro-cap and small-cap companies that fit our investment criteria will have limited, if any, access to the private equity market or venture capital financing, or that we will have the opportunity to participate in pre-IPO financing rounds with venture-backed later-stage companies, and we believe this trend is likely to continue for the foreseeable future. 7 IPO financing alternative.We believe that there exist significant and continuing opportunities to originate and lead investments in public ready micro-cap and small-cap companies and that there exists a significant market opportunity to meet the capital requirements of a growing number of these businesses as they find the U.S. public and private capital markets largely closed. We believe that we can offer public ready micro-cap and small-cap companies that have solid financial qualifications and strong growth prospects with an attractive, well-structured capital markets alternative which is supported by our investment adviser’s public markets expertise. Benefits of being a public company.Typically, we believe investors place a premium on liquidity, or having the ability to sell stock quickly. As a result, we believe that public companies typically trade at higher valuations than private companies with similar financial attributes. By going public, we believe that our portfolio companies may be able to receive the benefit of this liquidity premium, provided that they are successful in obtaining a listing on a senior exchange. Investment Objective Our investment objective is to maximize our portfolio’s capital appreciation while generating current income from our portfolio investments. In furtherance of that objective, our primary emphasis will be to attempt to generate capital gains through our equity investments in micro-cap and small-cap companies, including through the conversion of the convertible debt or convertible preferred securities we will seek to acquire in such companies.However, we anticipate that a portion of our investments at any given time will include a component of interest or dividends, which we believe will provide us with current yield, in addition to the potential for capital appreciation. Investment Strategy We implement the following strategies to take advantage of the market opportunity for providing capital to public ready micro-cap and small-cap companies that we believe have strong prospects for growth and which are at a point in their development where we believe a significant equity investment is required: Visionary, industry leading management.We seek to invest in businesses with a strong management team with industry experience, a visionary business strategy, a passionate commitment to achieve results, the proven ability to execute and lead, and a track record of being able to attract experienced industry talent. Innovative and quality products.We focus our investments on companies where there is a proven demand for the products or services they offer rather than focusing on ideas that have not been proven or situations in which a completely new market must be created. Large potential markets.We seek to provide capital to established micro-cap and small-cap companies with demonstrated growth that we believe is sustainable in industries where we believe there are substantial, leading edge market opportunities. Consistent and predictable results.We focus on micro-cap and small-cap companies that have realistic operating targets set by management that are consistently achieved, have a demonstrated ability to grow market share profitably, have growing and sustainable profits, generate or have the potential to generate recurring revenue streams, have recognized technological barriers to market entry and have a commitment to stay ahead of innovation. Aligned interests.We believe it is important that each of our portfolio companies’ management teams have a meaningful equity stake in their business and that their interests are aligned with our interests as investors in the portfolio company to create substantial stockholder value through a widely held and actively traded public stock. Investment Portfolio and Activities During the period from May 9, 2008 (Inception) through December 31, 2009, our investment portfolio consisted solely of money market investments and short-term certificate of deposit investments.On January 25, 2010, we completed a $1 million investment in the convertible preferred stock of NeoPhotonics Corporation, a San Jose, California based developer and manufacturer of photonic integrated circuit based components, modules and subsystems for use in telecommunications networks. Since the closing of our initial private placement in November 2008, our investment adviser has reviewed over 150 companies that have generally met all, or most, of our investment criteria.However, based upon further evaluation and investigation, our investment adviser determined not to invest in such companies based on their business prospects, management’s expectations about being a public company and other reasons.As of April 19, 2010, there are 2 companies which we have qualified and are being actively reviewed by our investment adviser and an additional 27 companies that we believe may become qualified over the next 12 months which we continue to cultivate. 8 While this offering remains open, we expect our investment adviser will be issuing term sheets and completing investments in qualified portfolio companies.We currently anticipate completing five to ten investments per year until all of the proceeds of our initial private placement and this offering have been invested.The consummation of each investment will depend upon satisfactory completion of our due diligence investigation of the prospective portfolio company, our confirmation and acceptance of the investment terms, structure and financial covenants, the execution and delivery of final binding agreements in form mutually satisfactory to the parties, the absence of any material adverse change, the satisfaction of certain audit and governance requirements that we may impose as conditions of our investment,and the receipt of any necessary consents.We can provide no assurance that we will be able to meet our anticipated pace of investment. Competitive Advantages We believe that we have the following competitive advantages over other providers of capital to public ready micro-cap and small-cap companies including private equity firms, venture capital firms and reverse merger sponsors: Public markets focus. We seek to invest in micro-cap and small-cap companies that are committed to, and capable of, becoming public companies and have defensible valuations to support our initial investment pricing. Going public expertise.We believe that our investment adviser’s senior investment professionals and various third party advisers and consultants, with which our investment adviser has relationships, have extensive experience in taking companies public and designing capital markets and investor relations programs. We believe this experience provides us with a competitive advantage relative to private equity firms, venture capital firms and reverse merger sponsors with which we compete who may have limited or, in certain cases, no directly comparable experience in meeting the needs of private companies desiring to obtain public company status, but that are not attractive candidates for a traditional underwritten initial public offering. Possibility of obtaining a senior exchange listing.We believe that a senior exchange listing, if obtained, generally will provide our portfolio companies with visibility, marketability, liquidity and third party established valuations, all of which will aid in their future capital raising efforts. Investment structure.We typically make a single investment, principally consisting of convertible debt, convertible preferred stock or other equity, after we are satisfied that a potential portfolio company is committed to and capable of becoming public and obtaining a senior exchange listing within our desired timeframes and has substantially completed certain audit and governance requirements to our satisfaction prior to the closing of our investment. Non-controlling, minority investments.We make non-controlling, minority investments in our portfolio companies.We believe this makes us a more attractive source of capital in comparison to private equity and venture capital funds which typically require controlling investments. Liquidity premium.We will maximize our potential for capital appreciation by taking advantage of the premium we believe is generally associated with having a more liquid asset, such as a publicly traded security. Plan of Distribution This is a continuous offering of our shares as permitted by the federal securities laws. This offering commenced on June 11, 2009 and will conclude on March 31, 2011, unless our Board of Directors elects to extend this offering for up to an additional three months.We intend to file post-effective amendments to this registration statement, which are subject to SEC review, to allow us to continue this offering until its conclusion. The dealer manager is not required to sell any specific number or dollar amount of shares but will use its best efforts to sell the shares offered. The minimum permitted purchase is $5,000 in shares of our common stock.Additional purchases must be in increments of $1,000, except for purchases made pursuant to our dividend reinvestment plan. Pursuant to our final prospectus, dated June 11, 2009, we were required to raise at least $1 million in gross offering proceeds from persons not affiliated with us or Keating Investments in order to satisfy the minimum offering requirement and have offering proceeds released to us from escrow.We met the minimum offering requirement in January 2010.We intend to conduct closings on at least a monthly basis until the conclusion of this offering.All subscription payments will be placed in an account held by the escrow agent, UMB Bank, N.A., in trust for our subscribers’ benefit, pending release to us at the next scheduled monthly closing. 9 We are offering our shares on a continuous basis at a price of $10.00 per share until this offering concludes; however, to the extent that our net asset value increases, we will sell at a price necessary to ensure that shares are not sold at a price that is below net asset value. Although we are offering shares of our common stock on a continuous basis, we accept subscriptions at monthly, or more frequent, closings in which we admit new stockholders. All subscription payments are placed in an account held by the escrow agent, UMB Bank, N.A., in trust for our subscribers’ benefit, pending release to us at the next scheduled closing.No interest will be payable to subscribers on funds held by the escrow agent, nor will any fees or expenses be deducted by us until such funds are released to us at the next scheduled closing. We expect that our closing dates for sales of shares will occur on or about the last business day of each month, or such other additional dates during the month as we determine, until the conclusion of this offering, provided that we may conduct a final closing subsequent to conclusion of this offering to accept any subscriptions received on or before March 31, 2011, or such later date if our Board of Directors elects to extend the offering, but not later than June 30, 2011.We expect shares issued pursuant to our dividend reinvestment plan will be issued one business day following the date any distribution our Board of Directors may declare is payable. To purchase shares in this offering, you must complete and sign a subscription agreement (in the form attached to this prospectus as Appendix A) for a specificdollar amount equal to or greater than$5,000 and pay such amount at the time of subscription. You should make your check payable to “UMB Bank, N.A., as escrow agent for Keating Capital, Inc.” Subscriptions will be effective only upon our acceptance, and we reserve the right to reject any subscription in whole or in part. Pending acceptance of your shares, proceeds will be deposited into an escrow account. In connection with this offering, each of our officers and directors has entered into a lock-up agreement with us, pursuant to which each has agreed, subject to limited exceptions, not to offer, sell or otherwise dispose of any shares of our common stock held prior to commencement of this offering until the earlier of one year from the date of the final closing of this offering or the date on which our common stock becomes listed on a U.S. Senior Exchange. The dealer manager is registered as a broker-dealer with the SEC and FINRA. The principal business of the dealer manager will be to sell the shares registered in this offering. For additional information about the dealer manager, including information related to its affiliation with us and our adviser, see “Certain Relationships and Related Party Transactions.” Suitability Standards Pursuant to applicable state securities laws, shares of common stock offered through this prospectus are suitable only as a long-term investment for persons of adequate financial means who have no need for liquidity in this investment. Initially, there is not expected to be any public market for the shares, which means that it may be difficult to sell shares. We and other persons selling our securities will make reasonable efforts to determine that the purchase of our securities is a suitable and appropriate investment for each stockholder.As a result, we have established suitability standards which require investors to have either (i) a net worth (not including home, furnishings, and personal automobiles) of at least $70,000 and an annual gross income of at least $70,000, or (ii) a net worth (not including home, furnishings, and personal automobiles) of at least $250,000. Our suitability standards also require that a potential investor (i) can reasonably benefit from an investment in us based on such investor’s overall investment objective and portfolio structuring; (ii) is able to bear the economic risk of the investment based on the prospective stockholder’s overall financial situation; and (iii) has apparent understanding of (a) the fundamental risks of the investment, (b) the risk that such investor may lose his entire investment, (c) the lack of initial liquidity of the shares, (d) the background and qualifications of Keating Investments, and (e) the tax consequences of the investment.Information that is relevant for this purpose will include, at least, the prospective stockholder’s age, investment objective, income, net worth, financial situation and other investments of the prospective stockholder. Any and all relevant information used in reaching the determination that an investment in us is suitable and acceptablewill be maintained for at least six years. For additional information, including special suitability standards for residents of Alabama, Arizona, California, Iowa, Kansas, Kentucky, Massachusetts, Nebraska, New Jersey, North Carolina, Ohio, Oklahoma, Oregon and Tennessee, see “Suitability Standards.” How to Subscribe Investors who meet the suitability standards described herein may purchase shares of our common stock. Investors seeking to purchase shares of our common stock should proceed as follows: · Read this entire prospectus and any appendices and supplements accompanying this prospectus. · Complete the execution copy of the subscription agreement. A specimen copy of the subscription agreement, including instructions for completing it, is included in this prospectus as Appendix A. 10 · Initiate a wire transfer or deliver a check for the full purchase price of the shares of our common stock being subscribed for along with the completed subscription agreement to the selected broker-dealer. You should make your check payable to “UMB Bank, N.A., as escrow agent for Keating Capital, Inc.” After you have satisfied the applicable minimum purchase requirement, additional purchases must be in increments of $1,000, except for purchases made pursuant to our dividend reinvestment plan. · By executing the subscription agreement and paying the total purchase price for the shares of our common stock subscribed for, each investor attests that he meets the minimum income and net worth standards as stated in the subscription agreement, is purchasing the shares for his own account, has received a copy of our final prospectus and that his representations are true and accurate.By executing the subscription agreement, you are not waiving any rights under federal or state securities laws. Subscriptions will be effective only upon our acceptance, and we reserve the right to reject any subscription in whole or in part. Subscriptions will generally be accepted or rejected within 30 days of receipt by us and, if rejected, all funds shall be returned to subscribers with interest and without deduction for any expenses within ten business days from the date the subscription is rejected. We are not permitted to accept a subscription for shares of our common stock until at least five business days after the date you receive our final prospectus.You will receive a written confirmation of your purchase as soon as practicable after we have accepted your subscription. An approved trustee must process and forward to us subscriptions made through IRAs, Keogh plans and 401(k) plans. In the case of investments through IRAs, Keogh plans and 401(k) plans, we will send the confirmation and notice of our acceptance to the trustee. Estimated Use of Proceeds We intend to use substantially all of the proceeds from this offering, net of expenses, to make portfolio investments in accordance with our investment objective and using the strategies described in this prospectus. The remainder will be used for working capital and general corporate purposes. There can be no assurance that we will be able to sell all of the shares we are presently offering.If we sell only a portion of the shares offered hereby, we may be unable to achieve our investment objective or to provide some level of diversification to our portfolio. In addition, we anticipate that it will take us up to twelve to twenty-four months after conclusion of this offering to invest substantially all of the net proceeds of the offering in accordance with our investment strategy, depending on the availability of appropriate investment opportunities consistent with our investment objective and market conditions. We cannot assure you we will achieve our targeted investment pace. Pending such investments, we will invest the net proceeds of the offering primarily in cash, cash equivalents, U.S. government securities and other high-quality investments that mature in one year or less from the date of investment, which we expect will earn yields substantially lower than the interest, dividend or other income that we anticipate receiving in respect of investments in debt and equity securities of our target portfolio companies. As a result, our ability to pay dividends in our initial years of operation will be based on our ability to invest our capital in suitable portfolio companies in a timely manner.The management fee payable to Keating Investments by us will not be reduced while our assets are invested in such securities.See “Estimated Use of Proceeds.” Liquidity Strategy We presently intend to obtain the listing of our shares of common stock on a U.S. Senior Exchange within six months after the conclusion of this offering.However, we cannot provide you with any assurance that we will be successful in obtaining a listing of our shares on a U.S Senior Exchange in the manner or within the timeframe we propose, if at all.Specifically, we may fail to meet the applicable standards for listing on a U.S. Senior Exchange, as a result of insufficient assets, equity, market capitalization, revenue, net income or record holders, among other things.In the event we do not qualify for, or are unable to obtain, a listing on a U.S. Senior Exchange within our proposed timeframe, we will instead seek to have our shares quoted on the OTC Bulletin Board, until such time as we are able to obtain a U.S. Senior Exchange listing for our shares.Although we anticipate meeting the requirements to have our shares quoted on the OTC Bulletin Board within six months of completion of this offering, we cannot assure you that we will be successful in obtaining such a listing within that timeframe, if at all.Securities traded on the OTC Bulletin Board also generally have a less liquid market than those traded on a U.S. Senior Exchange.In addition, our Board of Directors retains the discretion to postpone a listing on either a U.S. Senior Exchange or the OTC Bulletin Board if it determines such a listing is not in the best interests of Keating Capital and our stockholders, though we would expect such a postponement to occur only in the event of extraordinary market or economic turmoil.As a result, if you purchase shares you may have limited liquidity for a substantial period of time, and we cannot provide you with any assurance regarding when or if our shares will be accepted for listing or quotation on a U.S. Senior Exchange or the OTC Bulletin Board.In addition, we can provide you with no assurance that, even if our shares are listed on a U.S. Senior Exchange or the OTC Bulletin Board, an active trading market for our shares will develop. 11 Conflicts of Interest We experience conflicts of interest in connection with the management of our business affairs, including, but not limited to, the following: · The compensation payable to us and to Keating Investments, our investment adviser, is approved by our Board of Directors consistent with the exercise of the requisite standard of care applicable to directors under Maryland law.Such compensation is payable, in most cases, whether or not our stockholders receive distributions. · Regardless of the quality of the assets acquired, the services provided to us or whether we make distributions to our stockholders, Keating Investments receives fees in connection with the management and sale of our portfolio companies under our Investment Advisory and Administrative Services Agreement, including a base management fee and incentive fees. · Our executive officers and directors, and any that may be retained in the future, and the current and future members and senior investment professionals of Keating Investments, may serve as officers, directors or principals of entities that operate in the same or a related line of business as we do or of investment funds managed by Keating Investments or its affiliates that may be formed in the future. Accordingly, if this occurs, it may give rise to certain conflicts of interest in evaluating the suitability of investment opportunities of ours and the allocation of investment opportunities between us and other investment funds managed by Keating Investments and its affiliates.Additionally, our officers, directors, and the members and senior investment professionals of Keating Investments may have obligations to investors in those other investment funds, the fulfillment of which might not be in the best interests of us or our stockholders.There can be no assurance that we will be able to resolve all conflicts of interest in our favor, and conflicts of interest may arise that can be resolved only through the exercise by our management and our independent directors of their best business judgment as may be consistent with their fiduciary duties. We expect that our management and our independent directors will attempt to resolve conflicts in a fair and equitable manner taking into account factors that would include the investment objective, amount of assets under management and available for investment in new portfolio companies, portfolio composition and return expectations of us and any other investment fund, and other factors deemed appropriate. However, in the event such conflicts do arise in the future, Keating Investments intends to allocate investment opportunities in a fair and equitable manner consistent with our investment objective and strategies so that we are not disadvantaged in relation to any other affiliate or client of Keating Investments. · In the course of our investing activities, we pay investment advisory and incentive fees to Keating Investments, as our investment adviser, and reimburse Keating Investments for certain expenses it incurs. As a result, investors in our common stock will invest on a “gross” basis (after deduction of applicable sales loads) and receive distributions on a “net” basis after expenses, resulting in a lower rate of return than an investor might achieve through direct investments. Accordingly, there may be times when the senior investment professionals of Keating Investments have interests that differ from those of our stockholders, giving rise to a conflict. · Keating Investments and its affiliates are not restricted from forming additional investment funds, entering into other investment advisory relationships or from engaging in other business activities, even though such activities may be in competition with us and/or may involve substantial time and resources.Currently, Keating Investments’ investment professionals do not serve as principals of other investment funds affiliated with it. If they do in the future, such persons and entities may in the future manage investment funds with investment objectives similar to ours. Accordingly, we may not be given the opportunity to participate in certain investments made by investment funds managed by advisers affiliated with Keating Investments. In addition, Keating Investments’ investment professionals may, in the future, devote a substantial portion of their time to the business and affairs of other investment funds managed by Keating Investments and its affiliates.In such event, we intend to have our independent directors review our investment adviser’s performance periodically, but not less than annually, to assure that Keating Investments is fulfilling its obligations to us under the Investment Advisory and Administration Agreement and that any conflicts are handled in a fair and equitable manner. · From time to time, to the extent consistent with the 1940 Act and the rules and regulations promulgated thereunder, we and other future clients of Keating Investments may make additional investments at different levels of a portfolio company's capital structure or otherwise in different classes of its securities, which may have rights or preferences that are senior to securities we hold in that portfolio company. These investments may inherently give rise to actual or perceived conflicts of interest between or among the various classes of securities that may be held by us and such other clients. 12 · In connection with our formation and the consummation of our initial private placement, we entered into a license agreement with our investment adviser, pursuant to which our investment adviser granted us a non-exclusive license to use the name “Keating.” Under the license agreement, we have the right to use the “Keating” name and logo for so long as Keating Investments or one of its affiliates remains our investment adviser. In addition, we pay Keating Investments, our allocable portion of overhead and other expenses incurred by Keating Investments in performing its administrative obligations under the Investment Advisory and Administration Agreement, including our allocable portion of the cost of our Chief Financial Officer and Chief Compliance Officer and their respective staffs. These arrangements may create conflicts of interest that our Board of Directors must monitor. Risk Factors An investment in our common stock involves a high degree of risk and should be considered highly speculative. You should carefully consider the information found in “Risk Factors” before deciding to invest in shares of our common stock. The following are some of the risks an investment in us involves: · We area recently-formed company with a limited operating history and are subject to the business risks and uncertainties associated with any new business, including the risk that we will not achieve our investment objective. (See page 26.) · We are dependent upon key management personnel of Keating Investments, our investment adviser, for our future success, particularly Timothy J. Keating, Ranjit P. Mankekar, Kyle L. Rogers and Frederic M. Schweiger. If we lose any member of Keating Investments’ senior management team, our ability to implement our business strategy could be significantly harmed. (See page 26.) · The amount of any distributions we may make is uncertain. Our distribution proceeds may exceed our earnings, particularly during the period before we have substantially invested the net proceeds from this offering or realized any capital gains from the disposition of our investments. Therefore, portions of the distributions that we make may represent a return of capital to you which will lower your tax basis in your shares, or will be treated as a gain from the sale of your shares to the extent that such distributions exceed your basis in your shares, and reduce the amount of funds we have for investment in targeted assets, although we do not intend to make any distributions representing a return of capital which would result in a total return of capital in excess of 10% of our paid-in capital. We may not be able to pay you distributions, and our distributions may not grow over time. (See page 27.) · Our investment adviser and its management have no prior experience managing a business development company. (See page 27.) · Regulations governing our operation as a business development company affect our ability to, and the way in which we, raise additional capital. As a business development company, the necessity of raising additional capital may expose us to risksand may result in dilution to our current stockholders. (See page 28.) · Any failure on our part to maintain our status as a business development company would reduce our operating flexibility. (See page 28.) · Our ability to grow will depend on our ability to raise capital. (See page 28.) · In the event we borrow money, which we currently do not intend to do, the potential for gain or loss on amounts invested would be magnified and may increase the risk of investing in us. (See page 28.) · Our financial condition and results of operations depends on our ability to manage our future growth effectively. (See page 29.) · We operate in a highly competitive market for investment opportunities. (See page 29.) · A significant portion of our portfolio will be recorded at fair value as determined in good faith by our Board of Directors and, as a result, there will be uncertainty as to the value of our portfolio investments. (See page 30.) · Even in the event the value of your investment declines, the base management fee and, in certain circumstances, the incentive fee will still be payable. (See page 30.) · We will remain subject to corporate-level income tax if we are unable to qualify as a regulated investment company under Subchapter M of the Code. (See page 30.) 13 · There is a risk that you may not receive dividends or that our dividends may not grow over time. (See page 31.) · We are unlikely to generate capital gains during our initial years of operation, and thus our distributions, if any, during that period will likely be limited primarily to interest and preferred dividends earned on our investments prior to conversion thereof or as a return of capital. (See page 31.) · We may have difficulty paying our required distributions if we recognize income before or without receiving cash representing such income. (See page 31.) · Our quarterly and annual operating results will be subject to fluctuation as a result of the nature of our business, and if we fail to achieve our investment objective, the net asset value of our common stock may decline. (See page 31.) · We are subject to financial market risks, including changes in interest rates which may have a substantial negative impact on our investments.(See page 31.) · Although we anticipate receiving current income in the form of interest and dividends from our investments, our quarterly dividends will likely be subject to substantial fluctuation due to our focus on capital appreciation from equity investments. (See page 32.) · There are significant potential conflicts of interest which could impact our investment returns. (See page 32.) · Our Board of Directors may be authorized to reclassify any unissued shares of common stock into one or more classes of preferred stock, which could convey special rights and privileges to its owners. (See page 33.) · Our Board of Directors may change our investment objective, operating policies and strategies without prior notice or stockholder approval. (See page 33.) · Keating Investments and its affiliates, including our officers and some of our directors, will face conflicts of interest caused by compensation arrangements with us and our affiliates, which could result in actions that are not in the best interests of our stockholders. (See page 33.) · Changes in laws or regulations governing our operations may adversely affect our business. (See page 34.) · Provisions of the Maryland General Corporation Law and of our charter and bylaws could deter takeover attempts and have an adverse impact on the price of our common stock. (See page 34.) · Our investment adviser can resign on 120 days’ notice and we may not be able to find a suitable replacement within that time, resulting in a disruption in our operations that could adversely affect our financial condition, business and results of operations. (See page 34.) · To the extent that we do not realize income or choose not to retain after-tax realized capital gains, we will have a greater need for additional capital to fund our investments and operating expenses. (See page 34.) · As a result of the annual distributionrequirement to qualify as a RIC, we will likely need to continually raise cash or make borrowings to fund new investments.At times, these sources of funding may not be available to us on acceptable terms, if at all. (See page 34.) · Current market conditions have adversely affected the capital markets and have reduced the availability of debt and equity capital for the market as a whole and financial firms in particular.These conditions make it more difficult for us to achieve our investment objective, particularly as they are likely to have an even greater impact on the micro-cap and small-cap companies we intend to target.This may adversely affect the financial condition and operating results of certain micro-cap and small-cap companies in which we may invest, as well as reduce the availability of attractive micro-cap and small-cap targets for potential investment.(See page 35.) · We are currently in a period of capital markets disruption and we continue to experience recessionary conditions.These conditions are likely to have a more severe impact on micro-cap and small-cap companies, which may adversely affect our portfolio companies and reduce the number of potential micro-cap and small-cap company investments that meet our investment criteria.(See page 36.) 14 · The potential for Keating Investments to earn incentive fees under the Investment Advisory and Administrative Services Agreement may create incentive for it to enter into investments that are riskier or more speculative than would otherwise be the case, and Keating Investments may have an incentive to increase portfolio leverage in order to earn higher base management fees.(See page 37.) · Our portfolio investments, especially until we raise significant capital from this offering, may be concentrated in a limited number of portfolio companies, which would magnify the effect of losses suffered by a few of these investments.(See page 38.) · We expect to concentrate our investments in micro-cap and small-cap companies, which are subject to many risks, including periodic downturns. (See page 38.) · Even if the equity securities of our public portfolio companies may be sold in the public markets, we expect these securities will initially be thinly traded and, as a result, the lack of liquidity in our investments may adversely affect our business, and will delay distributions of gains, if any.(See page 39.) · There is currently no public market for shares of our common stock, and we may be unable to obtain a listing of our shares on a U.S. Senior Exchange or the OTC Bulletin Board within our proposed timeframe. As a result, it may be difficult for you to sell your shares. (See page 42.) · After meeting the minimum offering amount, the purchase price at which you purchase shares will be determined at each monthly closing date.As a result, your purchase price may be higher than the prior monthly closing price per share, and therefore you may receive a smaller number of shares than if you had subscribed at the prior monthly closing price.(See page 44.) · This is a “best efforts” offering, and if we are unable to raise substantial funds, we will be limited in the number and type of investments we may make, and the value of your investment in us may be reduced in the event our assets under-perform.(See page 44.) Reports to Stockholders We are required to file with or submit to the SEC annual, quarterly and current reports, proxy statements and other information meeting the informational requirements of the Exchange Act. You may inspect and copy these reports, proxy statements and other information, as well as the registration statement and related exhibits and schedules, at the Public Reference Room of the SEC at treet, N.E., Washington, DC 20549. You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site that contains reports, proxy and information statements and other information filed electronically by us with the SEC, which are available on the SEC’s website at www.sec.gov. Copies of these reports, proxy and information statements and other information may be obtained, after paying a duplicating fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the SEC’s Public Reference Section, treet, N.E., Washington, DC 20549. In addition to filing reports with the SEC, until such time as our shares are listed on a U.S. Senior Exchange, within 60 days after the end of each fiscal quarter, we will distribute our quarterly report on Form 10-Q to all stockholders of record. In addition, we will distribute our annual report on Form 10-K to all stockholders within 120 days after the end of each fiscal year. These reports will also be available on our website at www.keatingcapital.com. These reports should not be considered a part of or as incorporated by reference in the prospectus, or the registration statement of which the prospectus is a part. Distributions We intend to declare and pay distributions on a quarterly basis beginning no later than the first calendar quarter after the month in which we haveraised at least $10 million in capital from investors not affiliated with us or Keating Investments.We will pay these distributions to our stockholders out of assets legally available for distribution.Although we anticipate having funds available for distributions as a result of receipt of current income in the form of interest and preferred dividends fromour investments, we cannot assure you that we will achieve investment results that will allow us to make a targeted level of cash distributions or year-to-year increases in cash distributions.Any dividends to our stockholders will be declared out of assets legally available for distribution. See “Distributions.” 15 Our distributions may exceed our earnings, particularly during the period before we have substantially invested the net proceeds from this offering or realized any capital gains from the disposition of our investments, which is not expected to occur until 2012, and we can give no assurance that we will be able to begin paying distributions in 2012. Distributions that represent a return of capital to youwill lower your tax basis in your shares, or will be treated as a gain from the sale of your shares to the extent that such distributions exceed your basis in your shares,and reduce the amount of funds we have for investment in targeted assets.However, we do not intend to make any distributions representing a return of capital which would result in a total return of capital in excess of 10% of our paid-in capital. Dividend Reinvestment Plan We have adopted a dividend reinvestment plan that provides for reinvestment of our dividends and other distributions on behalf of our stockholders, unless a stockholder elects to receive cash. As a result, if our Board of Directors authorizes, and we declare, a cash distribution, then our stockholders who have not opted out of our dividend reinvestment plan will have their cash distributions automatically reinvested in additional shares of our common stock, rather than receiving the cash distributions.We expect to coordinate dividend payment dates so that the same price that is used for the monthly closing date immediately following such dividend payment date will be used to calculate the purchase price for purchasers under the dividend reinvestment plan until this offering concludes. Until this offering concludes, your reinvested dividends will purchase shares at a price equal to 95% of the price that shares are sold in the offering at the monthly closing immediately following the distribution payment date. After conclusion of this offering and until our shares become publicly traded, the number of shares to be issued to a stockholder will be determined by dividing the total dollar amount of the distribution payable to such stockholder by the net asset value per share of our common stock as most recently determined by our Board of Directors on or prior to the valuation date for such distribution. If and when our shares become publicly traded, the number of shares to be issued to a stockholder will be determined by dividing the total dollar amount of the distribution payable to such stockholder by the market price per share of our common stock at the close of regular trading on a U.S. Senior Exchange, if our shares are listed thereon, or the OTC Bulletin Board on the valuation date for such distribution. Market price per share on that date will be the closing price for such shares on a U.S. Senior Exchange or the OTC Bulletin Board, as applicable, or, if no sale is reported for such day, at the average of their electronically-reported bid and asked prices.No selling commission or dealer manager fee will be paid in connection with sales under our dividend reinvestment plan. See “Dividend Reinvestment Plan.” No action will be required on the part of a registered stockholder to have his, her or its cash distribution reinvested in shares of our common stock. A registered stockholder will be able to elect to receive an entire distribution in cash by notifying the plan administrator and our transfer agent and registrar, in writing so that such notice is received by the plan administrator no later than the record date for distributions to stockholders. The plan administrator will set up an account for shares acquired through the plan for each stockholder who has not elected to receive distributions in cash and hold such shares in non-certificated form. Upon request by a stockholder participating in the plan, received in writing not less than 10 days prior to the record date, the plan administrator will, instead of crediting shares to the participant’s account, issue a certificate registered in the participant’s name for the number of whole shares of our common stock and a check for any fractional share. Corporate Information Our principal executive offices are located at 5arkway, Suite 1000, Greenwood Village, Colorado 80111, and our telephone number is (720) 889-0139. We maintain a website at www.keatingcapital.com. Information contained on our website is not incorporated by reference into this prospectus, and you should not consider information contained on our website to be part of this prospectus. Available Information We are required to file with or submit to the SEC annual, quarterly and current reports, proxy statements and other information meeting the informational requirements of the Exchange Act. You may inspect and copy these reports, proxy statements and other information, as well as the registration statement and related exhibits and schedules, at the Public Reference Room of the SEC at treet, N.E., Washington,DC 20549. You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site that contains reports, proxy and information statements and other information filed electronically by us with the SEC, which are available on the SEC’s website at www.sec.gov. Copies of these reports, proxy and information statements and other information may be obtained, after paying a duplicating fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the SEC’s Public Reference Section, treet, N.E., Washington,DC 20549. 16 FEES AND EXPENSES The following table is intended to assist you in understanding the costs and expenses that an investor in this offering will bear directly or indirectly. We caution you that some of the percentages indicated in the table below are estimates and may vary. Except where the context suggests otherwise, whenever this prospectus contains a reference to fees or expenses paid by “you,” “us” or “Keating Capital, Inc.,” or that “we” will pay fees or expenses, stockholders will indirectly bear such fees or expenses as investors in us. Stockholder transaction expenses(1) Sales load to dealer manager (as a percentage of offering price)(2) % Offering expenses borne by us (as a percentage of offering price)(3) % Dividend reinvestment plan expenses(4) % Total stockholder transaction expenses (as a percentage of offering price)(3) % Annual expenses (as a percentage of net assets attributable to common stock)(1) Base management fees(5) % Incentive fees payable under our Investment Advisory and Administrative Services Agreement(6) % Interest payments on borrowed funds(7) % Acquired fund fees and expenses(8) % Other expenses (estimated) (9) % Total annual expenses % Example The following example demonstrates the projected dollar amount of total cumulative expenses that would be incurred over various periods with respect to a hypothetical investment in our common stock. In calculating the following expense amounts, we have assumed our annual operating expenses would remain at the percentage levels set forth in the table above and that stockholders would pay a selling commission of 7% and a dealer manager fee of 3% with respect to common stock sold by us in this offering. 1Year 3Years 5Years 10Years You would pay the following expenses on a $1,000 investment, assuming a 5% annual return:(1) $ The example and the expenses in the tables above should not be considered a representation of our future expenses, and actual expenses may be greater or less than those shown. While the example assumes, as required by the SEC, a 5% annual return, our performance will vary and may result in a return greater or less than 5%. In addition, while the example assumes reinvestment of all distributions at net asset value, participants in our dividend reinvestment plan will receive a number of shares of our common stock, determined by dividing the total dollar amount of the distribution payable to a participant by the greater of 95% of the most recent offering price or at such price necessary to ensure that shares are not sold at a price that is below net asset value. See “Dividend Reinvestment Plan” for additional information regarding our dividend reinvestment plan. See “Plan of Distribution” for additional information regarding stockholder transaction expenses. Amount assumes we sell $50 million worth of our common stock in this offering, which represents the amount we expect to sell by March 31, 2011, at a price of $10.00 per share. Actual expenses will depend on the number of shares we sell in this offering. For example, if we were to sell significantly less than $50 million in common stock by March 31, 2011, our expenses as a percentage of the offering proceeds would be significantly higher. There can be no assurance that we will sell $50 million worth of our common stock by March 31, 2011. “Sales load” includes selling commissions of 7% and dealer manager fees of 3%. Amount reflects estimated offering expenses to be paid by us of up to approximately $750,000 if we raise $50 million in gross proceeds. Under the rules of FINRA, total organization and offering expenses are limited to 15% of the gross proceeds of the offering, and underwriting compensation payable to underwriters, broker-dealers or affiliates are limited to 10% of the gross offering proceeds.The 10% limit on underwriting compensation is included as part of the overall 15% limit on organization and offering expenses.Keating Investments will be responsible for the payment of our cumulative offering expenses to the extent they, taken together with selling commissions and dealer manager fees borne by us, exceed 15% of the aggregate gross proceeds from this offering, without recourse against or reimbursement by us. 17 The expenses of the dividend reinvestment plan are included in other expenses. Our base management fee under the Investment Advisory and Administrative Services Agreement ispayable quarterly in arrears, and is calculated based on the value of our gross assets at the end of the most recently completed calendar quarter, and appropriately adjusted for any equity capital raises or repurchases during the current calendar quarter. See “Investment Advisory and Administrative Services Agreement.” We anticipate that it will take us up to twelve to twenty-four months to invest substantially all of the net proceeds of the offering in accordance with our investment strategy, depending on the availability of appropriate investment opportunities consistent with our investment objective and market conditions.As a result, we do not anticipate paying any incentive fees in the first year after completion of this offering. Once fully invested, we expect the incentive fees we pay to increase to the extent we realize capital gains upon the sale of our equity investments in our portfolio companies. The incentive fee will equal 20.0% of our realized capital gains, if any, on a cumulative basis from our inception through the end of each calendar year, computed net of all realized capital losses and unrealized capital depreciation on a cumulative basis, less the aggregate amount of any previously paid incentive fees.The incentive fee is payable, in arrears, at the end of each calendar year (or upon termination of the Investment Advisory Agreement, as of the termination date). See “Investment Advisory and Administrative Services Agreement.” We do not currently anticipate incurring indebtedness on our portfolio or paying any interest following the conclusion of this offering. We also do not currently anticipate issuing any preferred stock. We do not currently anticipate investing in the securities or other investment instruments of public investment companies, business development companies or private investment companies. If we were to make such investments, we would incur fees and our stockholders would pay two levels of fees. As we do not currently anticipate making any such investments, any estimate of the amount of such fees would be highly speculative. Other expenses represent our total estimated annual operating expenses excluding base management fees. 18 COMPENSATION OF THE DEALER MANAGER AND THE INVESTMENT ADVISER The dealer manager receives compensation and reimbursement for services relating to this offering, and we compensate Keating Investments for the investment and management of our assets. The most significant items of compensation, fees, expense reimbursements and other payments that we pay, or expect to pay, to these entities and their affiliates assuming all of the shares in this offering are sold are included in the table below. The selling commissions and dealer manager fee may vary for different categories of purchasers. See “Plan of Distribution.” This table assumes the shares are sold through distribution channels associated with the highest possible selling commissions and dealer manager fees. For illustrations of how the base management fee and the incentive fee are calculated, see “Investment Advisory and Administrative Services Agreement.” Type of Compensation Determination of Amount Estimated Amount for Maximum Offering (10,000,000 Shares)(1) Fees to the Dealer Manager Sales Load Selling commissions(2) 7.0% of gross offering proceeds from the offering; all selling commissions are expected to be reallowed to selected broker-dealers. Dealer manager fee(2) Up to 3.0% of gross proceeds, all or a portion of which may be reallowed to selected broker- dealers. Reimbursement of Offering Costs Other offering expenses(3) Based on our current estimate, we estimate that these expenses would be $1,000,000, or 1.0% of the gross offering proceeds, if we use the maximum amount offered. Keating Investments will be responsible for the payment of our cumulative offering expenses to the extent they, taken together with selling commissions and dealer manager fees borne by us, exceed 15.0% of the aggregate gross proceeds from this offering, without recourse against or reimbursement by us. Advisory Fees Base management fee The base management fee is payable monthly in arrears, and is calculated at an annual rate of 2.0% of our gross assets. Incentive Fee The incentive fee is determined and payable in arrears as of the end of each calendar year, and equals 20% of our realized capital gains, if any, on a cumulative basis from inception through the end of each calendar year, computed net of all realized capital losses and unrealized capital depreciation on a cumulative basis, less the aggregate amount of any previously paid incentive fees, with respect to each of the investments in our portfolio. These amounts cannot be estimated since they are based upon the performance of the assets held by the company. The company has only recently made its first portfolio investment. 19 Type of Compensation Determination of Amount Estimated Amount for Maximum Offering (10,000,000 Shares)(1) Reimbursement of Operating Expenses Other Operating Expenses We reimburse the expenses incurred by Keating Investments in connection with its provision of administrative services to us, including the allocable portion of compensation payable by Keating Investments to our Chief Financial Officer and Chief Compliance Officer and their respective staffs. We do not reimburse for personnel costs in connection with services for which Keating Investments receives a separate fee. In addition, we do not reimburse Keating Investments for (i) rent or depreciation, capital equipment or other costs of its own administrative items, or (ii) salaries, fringe benefits, travel expenses and other administrative items incurred or allocated to any controlling person of Keating Investments. We have estimated these reimbursed annual operating expenses to be approximately $750,000. Actual amounts may be lower or higher than this. Assumes all shares are sold at $10.00 per share with no reduction in selling commissions or dealer manager fees. The selling commission and dealer manager fee may be reduced or waived in connection with certain categories of sales, such as sales for which a volume discount applies, sales through investment advisers or banks acting as trustees or fiduciaries and sales to our affiliates. No selling commission or dealer manager fee will be paid in connection with sales under our dividend reinvestment plan. The offering expenses consist of costs incurred by us for legal, accounting, printing and other offering expenses, including for registering and marketing the shares of our common stock, which includes development of marketing and marketing presentations and training and educational meetings and general coordination of the marketing process. Certain of the advisory fees payable to Keating Investments are not based on the performance of our investments. See “Investment Advisory and Administrative Services Agreement” and “Certain Relationships and Related Party Transactions” for a more detailed description of the fees and expenses payable to Keating Investments, the dealer manager and their affiliates and the conflicts of interest related to these arrangements. 20 SELECTED FINANCIAL AND OTHER DATA The following selected financial data for the year ended December 31, 2009 and for the period from May 9, 2008 (inception) through December31, 2008 is derived from our financial statements which have been audited by Grant Thornton LLP, our independent registered public accounting firm. The data should be read in conjunction with our financial statements and related notes thereto and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included elsewhere in this prospectus. At and for the Year Ended December 31, At December 31, 2008 and for the Period from May 9, 2008 (Inception) to December 31, Statement of Operations Data: Total investment income $ $ Base management fees Administrative fees Total operating expenses Net investment (loss) ) ) Per Share Data: Net asset value per common share $ $ Net investment (loss)* ) ) Net (decrease) in net assets resulting from operations* ) ) Distributions declared - - Balance Sheet Data at Period End: Short-term investments at fair value $ $ Cash and cash equivalents Total assets Total liabilities Net assets * Per share amounts are calculated using weighted average shares outstanding during the period. 21 SELECTED QUARTERLY FINANCIAL DATA The following table sets forth certain quarterly financial information for the quarters ended December 31, 2009, September 30, 2009, June 30, 2009, March 31, 2009, December 31, 2008, September 30, 2008 and for the period from May 9, 2008 (inception) through June 30, 2008. This information was derived from our unaudited financial statements. Results for any quarter are not necessarily indicative of results for the full year or for any future quarter. Net Decrease Investment Net Investment in Net Assets Income Loss from Operations Per Per Per Quarter Ended Total Share(1) Total Share(1) Total Share(1) June 30, 2008(2) $
